TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2014



                                     NO. 03-11-00682-CR


                                  Ramon Martinez, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND ROSE
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment entered by the trial court on October 6, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s October 6, 2011 judgment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.